Case: 21-1562    Document: 24    Page: 1   Filed: 12/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ROBENA G. REID,
                      Petitioner

                            v.

       DEPARTMENT OF TRANSPORTATION,
                   Respondent
             ______________________

                        2021-1562
                  ______________________

    Petition for review of an arbitrator’s decision in No.
 170916-54874 by Robert T. Simmelkjaer.
                  ______________________

                Decided: December 16, 2021
                  ______________________

    ROBENA G. REID, Lorton, VA, pro se.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent. Also represented by BRIAN M.
 BOYNTON, DEBORAH ANN BYNUM, MARTIN F. HOCKEY, JR.
                  ______________________

   Before NEWMAN, HUGHES, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 21-1562    Document: 24      Page: 2     Filed: 12/16/2021




 2                                    REID   v. TRANSPORTATION



      Robena Reid was removed from her economist position
 within the Department of Transportation (DOT). Ms. Reid
 challenged her removal before an arbitrator, who rein-
 stated her on March 20, 2019. The DOT later reinstated
 Ms. Reid, but not to a comparable position. The arbitrator
 then issued an enforcement decision, ordering Ms. Reid’s
 reinstatement to an appropriate economist position within
 the DOT. Ms. Reid petitions for review of the arbitrator’s
 November 16, 2020 enforcement decision reinstating her to
 an appropriate economist position. Specifically, Ms. Reid
 argues that she must be placed in the exact position from
 which she was removed. Because her new proposed posi-
 tion is substantially equivalent to her previous position, we
 affirm.
                        BACKGROUND
     Ms. Reid was a GS-13 Economist in the Office of
 Budget and Policy (TBP) at the Federal Transit Admin-
 istration (FTA) within the DOT. In 2015 and 2016, the
 FTA twice proposed removal of Ms. Reid, but retracted its
 proposals both times due to procedural problems. On
 March 3, 2017, the FTA issued a third proposed removal
 notice to Ms. Reid based on the charge of conduct unbecom-
 ing a federal employee. Appx. 69. 1 Ms. Reid was removed
 on June 30, 2017. Appx. 2–3.
     The American Federation of Government Employees,
 Local 3313 (Union), of which Ms. Reid’s is a member, filed
 a grievance on her behalf challenging the removal on con-
 tractual and statutory grounds. On September 14, 2017,
 the Union filed a request for arbitration because the griev-
 ance was not resolved. Appx. 70. On March 20, 2019, the
 arbitrator ordered the removal reduced to a one-year sus-
 pension, “direct[ed] the [FTA] to reinstate [Ms. Reid] to a



     1  “Appx.” refers to the Appendix filed with the Re-
 spondent’s brief.
Case: 21-1562     Document: 24     Page: 3    Filed: 12/16/2021




 REID   v. TRANSPORTATION                                   3



 position with her former job description and pay grade,”
 and stated that the FTA “is free to select an appropriate
 position for [Ms. Reid], but it must be commensurate with
 her skills and experience.” Appx. 121.

     On November 5, 2019, the FTA notified Ms. Reid of her
 new assignment as a Transportation Program Analyst,
 GS-13, with FTA’s Office of Transit Safety and Oversight
 (TSO).     The notice of reinstatement explained that
 Ms. Reid’s former GS-13 Economist position within TBP
 “was abolished due to reallocation of duties,” but that the
 FTA had a need for economic analysis in TSO’s Office of
 Program Oversight. Appx. 56. The FTA attached the de-
 scription for the TSO position—Program Analyst—to the
 notice and clarified that the “focus and actual duties of the
 TSO position are substantially similar to that of
 [Ms. Reid’s] former position involving financial economic
 analysis concerning public transit programs.” Id. Ms. Reid
 retained the grade and pay of her former position.

      The Union argued that the FTA failed to comply with
 the reinstatement order by placing Ms. Reid in a Program
 Analyst position and requested that the arbitrator grant its
 motion directing the FTA to place Ms. Reid in an Econo-
 mist position. Appx. 3. The FTA asserted that it did not
 need a GS-13 Economist in Ms. Reid’s former office because
 the position was abolished due to reallocation of duties
 across several positions. Appx. 3–4. The agency also con-
 tended that the position to which it reinstated Ms. Reid
 was substantially similar to Ms. Reid’s former position be-
 cause it required complex financial and economic analysis.
 Id. The FTA proposed creating a new GS-13 Economist po-
 sition in TSO for Ms. Reid, but Ms. Reid argued that she
 should be returned to TBP as a GS-13 Economist.

     In its November 16, 2020 decision, the arbitrator ex-
 plained that the FTA “could avoid reinstating [Ms. Reid] to
 her former position only if it had a ‘strong overriding
Case: 21-1562     Document: 24      Page: 4     Filed: 12/16/2021




 4                                     REID   v. TRANSPORTATION



 interest or compelling reason’ for not doing so.”
 Appx. 10–11 (quoting Bruton v. Dep’t of Veterans Affs.,
 111 M.S.P.R. 489, 494 (2009)); see also Hoover v. Dep’t of
 the Navy, 57 M.S.P.R. 545 (1993). The arbitrator further
 explained that the FTA’s “arguments regarding its han-
 dling of [Ms. Reid’s] old position are so muddled and con-
 tradictory that they cannot be credited” and found that the
 FTA did not meet its burden to prove that the alleged lack
 of need for Ms. Reid’s prior duties constituted a compelling
 reason for her placement in the Program Analyst position
 in TSO. Appx. 16–17. The arbitrator concluded that the
 assignment to the Program Analyst job in TSO did not com-
 ply with his reinstatement award or precedent from the
 Merit Systems Protection Board. Because the arbitrator’s
 award “requir[ed Ms. Reid’s] placement in an Economist
 position but not placement in the identical position she pre-
 viously held,” Appx. 21, he “conclude[d] that the proposed
 GS-13 [Economist] position in TSO would also be con-
 sistent with [his] prior [a]ward.” Appx. 23. Ms. Reid peti-
 tions for review of the arbitrator’s decision. We have
 jurisdiction under 5 U.S.C. § 7121(f).
                          DISCUSSION
     Under 5 U.S.C. § 7121(e)(1), a federal employee chal-
 lenging disciplinary action by her employing agency may
 appeal her claim to the Board or to an independent arbi-
 trator under a negotiated grievance procedure created by a
 collective bargaining agreement. Muller v. Gov’t Printing
 Off., 809 F.3d 1375, 1378 (Fed. Cir. 2016). Section 7121(f)
 provides that we may review an arbitrator’s award only if
 the matter appealed is covered under 5 U.S.C. § 4303 or
 5 U.S.C. § 7512 (e.g., a removal decision), and that we re-
 view the arbitrator’s decision “in the same manner and un-
 der the same conditions as if the matter had been decided
 by the Board.” We will uphold the arbitrator’s decision un-
 less it is (1) arbitrary, capricious, an abuse of discretion, or
 otherwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
Case: 21-1562     Document: 24     Page: 5    Filed: 12/16/2021




 REID   v. TRANSPORTATION                                   5



 followed; or (3) unsupported by substantial evidence.
 5 U.S.C. § 7703(c).
     We have explained that when an agency is directed to
 comply with an initial decision reinstating the employee,
 the purpose of the reinstatement is to place the employee
 “as nearly as possible in the status quo ante.” Kerr v. Nat’l
 Endowment for the Arts, 726 F.2d 730, 733 (Fed. Cir. 1984).
 “[A]ppropriate steps to enforce compliance must include
 more than the formal determination that an individual was
 reinstated to a position bearing the same title, grade, and
 pay.” Id. The steps must also include a “substantive as-
 sessment” of the actual duties and responsibilities to which
 the employee returned to ensure they are either “the same
 as or substantially equivalent in scope and status to the
 duties and responsibilities . . . held prior to the wrongful
 discharge.” Id. We have recognized that “in some cases
 appointment to the position at issue may not be possible
 because the particular position may have substantially
 changed or may no longer exist.” Marshall v. Dep’t of
 Health & Hum. Servs., 587 F.3d 1310, 1317 (Fed. Cir.
 2009). In instances where the previous position no longer
 exists, as is the case here, the agency must restore the em-
 ployee as nearly as possible to the previously existing posi-
 tion given restoration would be impossible. See id.
      Here, substantial evidence demonstrates that
 Ms. Reid’s position was no longer available. Consistent
 with precedent, the FTA was obligated to restore her to a
 position as close as possible to her prior position. The FTA
 proposed an Economist position in the TSO, and the arbi-
 trator found the position similar in duties and responsibil-
 ities to her prior position. The arbitrator correctly
 performed the requisite substantive assessment, compar-
 ing the duties of the TBP Economist position with that of
 the proposed new TSO Economist position to conclude that
 the proposed TSO Economist position was consistent with
 the initial award.
Case: 21-1562    Document: 24       Page: 6     Filed: 12/16/2021




 6                                    REID    v. TRANSPORTATION



      The arbitrator clarified that the initial award required
 Ms. Reid to be placed in a position with her former job de-
 scription “to ensure that [Ms. Reid] was not only placed in
 an Economist position but also was assigned the duties and
 responsibilities commensurate with the [GS-13] Economist
 position that she previously held.” Appx. 19–20. The arbi-
 trator then explained that the TSO Economist job “would
 require economic expertise in the transportation industry”
 and that the position was “clearly an Economist job requir-
 ing an economist’s skills.” Appx. 22. We see no error in the
 arbitrator’s assessment that the two positions are substan-
 tially equivalent and commensurate with Ms. Reid’s skills
 and experience, and that appointment to the proposed TSO
 Economist position would be as close as possible to her
 prior TBP Economist position. This is so even though
 Ms. Reid’s prior position focused on lending and financing
 policies, whereas the TSO position would focus on economic
 analysis of the FTA’s oversight activities. Because we con-
 clude that the FTA was not required to reinstate Ms. Reid
 to her exact same prior position to comply with the arbitra-
 tor’s award—particularly where, as here, her exact same
 prior position no longer exists—and because Ms. Reid was
 offered a position the arbitrator found to be substantially
 equivalent to her prior position, we affirm.
                        AFFIRMED
                            COSTS
 No costs.